Citation Nr: 0802992	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-33 734	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1979 to January 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2004 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In May 2007, the veteran withdrew his request for 
a hearing before the Board.  38 C.F.R. § 20.704(e) (2007).

In July 2004, the veteran filed a claim for service 
connection for a "back injury."  The evidence indicates he 
currently has multi-level degenerative disc disease (DDD) of 
the lumbar and cervical spine.  The RO only adjudicated the 
issue of entitlement to service connection for his cervical 
spine condition.  In the December 2006 statement of the case 
(SOC), the RO stated that the lumbar spine condition would be 
addressed separately.  Because the issue has not been 
adjudicated the Board does not have jurisdiction, and it is 
referred to the RO for appropriate action.  See 38 C.F.R. 
§ 20.200 (2007). 

In September 2007, the veteran submitted a copy of a February 
2007 VA treatment record, which relates to his claim for 
PTSD.  This record was not initially reviewed or considered 
by the RO prior to issuing its January 2007 supplemental SOC 
(SSOC).  A claim usually must be remanded to the RO for 
initial consideration of evidence like this unless the 
veteran waives this right or unless the Board determines, as 
in this case, the benefit may be fully allowed.  See 38 
C.F.R. § 20.1304(c) (2007).  Since the Board is granting this 
claim, in full, there is no need to refer it to the RO for 
initial consideration.  Id.  


FINDINGS OF FACT

1.  The veteran's cervical spine condition is not causally 
related to his military service.

2.  PTSD has been diagnosed and medically attributed to in-
service stressors for which there is credible supporting 
evidence.  


CONCLUSIONS OF LAW

1.  The veteran's cervical spine condition was not incurred 
or aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.307, 3.309 (2007).

2.  PTSD is causally related to the veteran's service.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

With regard to the veteran's claim for service connection for 
a cervical spine condition, a VCAA notice letter was sent to 
him in July 2004.  The letter provided him with notice of the 
evidence necessary to substantiate his claim, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letter also specifically requested that 
he submit any evidence in his possession pertaining to his 
claim.  Thus, the content of the letter provided satisfactory 
VCAA notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

The VCAA notice to the veteran did not describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection, any questions as to 
the appropriate downstream disability rating or effective 
date to be assigned are rendered moot.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in July 2004, prior to the RO's initial decision 
in September 2004.

In developing his claim, VA obtained the veteran's service 
treatment records, his VA treatment records, and his records 
from the Social Security Administration (SSA).  In addition, 
private medical records were obtained from Goldsboro 
Psychiatric Clinic, Eastern Neurosurgical and Spine 
Associates, Inc., Pitt County Memorial Hospital, Inc., Kurtz 
Family Health & Wellness Center, and Wilson Orthopaedic 
Surgery and Neurology Center.  VA examinations were provided 
in March 2005 and February 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including degenerative arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV)), 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Legal Analysis

Entitlement to Service Connection for a Cervical Spine 
Condition

The veteran's service treatment records indicate that in July 
1980 he complained of a three-day history of low back pain 
after injuring his back lifting boxes.  The physical 
examination was noted as essentially negative and the 
doctor's impression was a lumbosacral strain.  There are no 
records of any follow-up treatment for the low back strain 
and there is no report of a physical examination prior to his 
discharge in January 1982.

The medical evidence indicates the veteran began experiencing 
sharp neck pain in January 2002 and was diagnosed with 
cervical spinal stenosis with myelopathy in March 2002.  In 
April 2002, he underwent a cervical spine reconstructive 
surgery.  He had follow-up surgeries for his cervical spine 
in May and November 2002.  

The report of a February 2005 evaluation by the veteran's 
private chiropractor indicates the veteran said that he 
injured his back in the military in the early 1980s.  The 
examination showed limitation of motion of the cervical 
spine, but the chiropractor only provided diagnoses 
pertaining to his lumbar spine.  He related the veteran's 
condition as possibly being related to the reported injury in 
service, but it appears that was only in reference to the 
lumbar spine.  

The report of a March 2005 VA examination indicates the 
veteran said that during his military service he fell down a 
flight of stairs while carrying boxes up a ladder.  He said 
that he was able to return to duty, but was restricted to 
light duty.  He said he continued to have back pain over the 
years but began having numbness in his fingers and toes in 
2000.  X-rays showed postoperative changes with degenerative 
arthritis of the cervical spine and a probable bullet 
fragment over the left iliac bone of the lumbar spine.  The 
diagnoses were degenerative arthritis and disc disease of the 
cervical and lumbar spine although it was noted that the X-
ray of the lumbar spine was normal.  

The examiner opined that the veteran had a long history of 
neck and back pain following a significant fall in 1980 and 
that his current back conditions were at least as likely as 
not related to service.  The examiner based his opinion on 
the available medical records and the personal history given 
by the veteran.  It does not appear that he reviewed the 
veteran's service treatment records.  

The report of a February 2006 VA examination indicates the 
veteran reported that his back condition had existed since 
1980.  The examiner reviewed the veteran's claims file and 
opined that it was at least as likely as not that the 
veteran's back condition was related to the incidental back 
pain noted during military service.  The examiner explained 
that there was ample evidence to support a gradual 
progression leading up to his current condition.  

In November 2006, the examiner provided an addendum to the 
report of this examination.  The examiner clarified that the 
cervical spine condition was less likely than not (less than 
50 percent) related to the veteran's military service.  The 
rationale given was that the cervical and lumbar spines were 
unrelated areas.  

The veteran reports that he has had neck and back pain ever 
since the July 1980 injury during service.  As mentioned, he 
is competent to testify as to symptoms such as pain and the 
events surrounding the injury.  His reports of the in-service 
injury, however, are inconsistent with the service treatment 
records.  The treatment records do not indicate that he fell 
down stairs or was restricted to light duty.  His statements 
regarding this incident and resulting pain are not credible.  
For this reason, the March 2005 VA examiner's opinion is less 
probative because his opinion was based on an inaccurate 
history given by the veteran that suggested the injury was 
"significant."  

Contrary to the veteran's reports, the physical examination 
given at the time of the July 1980 injury was negative and 
there was no follow-up treatment.  The veteran went to sick 
bay 10 days later for unrelated complaints and did not 
mention any residual back pain.  In fact, he reported to sick 
bay numerous times between the incident in July 1980 and his 
discharge in January 1982, but made no further complaints of 
any neck or back pain.

The evidence indicates the July 1980 injury involved, at 
most, a lumbosacral strain that apparently resolved without 
further complaint during the remainder of the veteran's 
service.  This supports the February 2006 VA examiner's 
finding that the veteran's cervical spine condition is not 
related to the in-service injury nor can it be presumed to 
be.  Although the question of entitlement to service 
connection for a lumbar spine condition is left unresolved, 
service connection for a cervical spine condition is clearly 
not warranted.  

The claim for service connection for a cervical spine 
condition must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Service Connection for PTSD

The veteran's service treatment records indicate he was 
evaluated for kleptomania in October 1981 after being accused 
of stealing a camera.  His records are otherwise unremarkable 
for any psychiatric complaints or treatment.  

The veteran claims he has PTSD as a result of the deaths of 
two fellow shipmates while he was serving on the U.S.S. San 
Diego.  The records do not show nor does he allege that he 
engaged in combat with the enemy.  

In December 2003 and September 2004 reports, Dr. Lindgren 
provided diagnoses of PTSD, major depression, and a past 
history of alcohol abuse.  The reports indicate the veteran 
said that he had a close friend who committed suicide during 
his naval service.  The doctor related the veteran's PTSD 
symptoms to his experiences in the military.  

A January 2004 VA treatment record indicates that Dr. Ward 
also provided a diagnosis of PTSD along with major depressive 
disorder with psychotic features.  In March 2004, Dr. Smith 
provided a diagnosis of depression and noted that the veteran 
did not particularly give endorsement of PTSD other than his 
description of some mild nervousness and some rumination 
about losing an acquaintance during the Navy.  In March and 
June 2004, Dr. Smith changed the diagnosis to a mood 
disorder, not otherwise specified (NOS).  

In a January 2005 statement, one of the veteran's fellow 
service members stated that one of their shipmates shot 
himself and committed suicide in the early part of 1980.  In 
April 2005, the veteran reiterated that one of his shipmates 
committed suicide in 1980 or 1981 and that he witnessed the 
body being removed from the ship.  He submitted a copy of a 
request he made on www.military.com asking for information as 
to the name of the individual who committed suicide.  He 
received an e-mail from a fellow service member who 
remembered the incident but could not remember the name of 
the particular individual.  

A May 2005 VA treatment record indicates that Dr. Smith 
changed the veteran's diagnosis to adjustment disorder with 
depressed mood.  In June 2005, the veteran began seeing a 
licensed clinical social worker at the VA who provided a 
diagnosis of PTSD.  

In March 2006, the veteran provided information from the 
Internet along with a more detailed statement of his PTSD 
stressors.  He said that he remembered two service members 
who committed suicide (M.K. and D.F.) and that he saw the 
bodies in the frozen storage compartment below deck.

In April 2006, the RO received information from the Joint 
Service Records Research Center (JSRRC) (formerly known as 
the Center for Unit Records Research (CURR)).  JSRRC 
confirmed that D.F. died in July 1980 as a result of cardiac 
arrest secondary to asphyxiation after inhaling Freon gas 
while performing routine maintenance aboard the U.S.S. San 
Diego.  M.K. died in September 1980 as result of an apparent 
gunshot wound to the head.  He was transferred to and 
eventually died at the Naval Hospital in Naples, Italy.  

A May 2006 VA treatment record indicates the veteran was 
evaluated by Dr. Zhu who provided a diagnosis of PTSD related 
to traumatic experiences in the Navy.  In February 2007, the 
veteran was seen by Dr. James who also provided a diagnosis 
of PTSD.

The weight of the evidence clearly establishes that the 
veteran has a diagnosis of PTSD as provided by both private 
and VA physicians (Dr. Lindgren, Dr. Ward, Dr. Zhu, and Dr. 
James) and a VA licensed clinical social worker.  These 
medical professionals have also associated the diagnosis of 
PTSD with the veteran's alleged traumatic experiences during 
his naval service.  Dr. Smith is the only doctor who did no 
provide a diagnosis of PTSD.  

In the June 2006 SSOC, the RO points out that some of the 
statements provided by the veteran concerning his alleged 
stressors were inconsistent and/or exaggerated.  For 
instance, he described the shipmate who committed suicide as 
a "close friend" but could not remember his name of the 
approximate date that he died.  Furthermore, he described 
seeing the body in frozen storage when, in fact, deck logs 
show that M.R. was transferred to the Naval Hospital in 
Naples and did not die on board the ship.  Furthermore, he 
reported that D.F. also killed himself when, in fact, he died 
of cardiac arrest after accidentally inhaling Freon gas.  His 
death was not ruled a suicide.  

As noted, the court has repeatedly held that a stressor need 
not be confirmed in every detail.  Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown.

Even though the veteran may have exaggerated some of the 
circumstances surrounding the deaths of two shipmates, the 
fact remains that he was on board the U.S.S. San Diego when 
the individuals died and at least five medical professionals 
have given him a diagnosis of PTSD related to these naval 
experiences.  Resolving all reasonable doubt in his favor, 
his claim for service connection for PTSD is granted.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for a cervical spine 
condition is denied.

Entitlement to service connection for PTSD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


